Robinson, Ch. J.
(concurring in reversal and dissenting in part). The plaintiff sues to recover for board, lodging and care furnished her father-in-law for twenty months at $30 a month. The defense is that there was no express contract to pay and that by reason of the relation of the parties the law does not presume a contract. The presumptions of the law are presumed to be founded on reason, custom, and common sense. As said by the writer in a former case (41 N. D. 407, 170 N. W. 877) : “Of course the general rule is that a child is always welcome'to the home of the parent and a parent to the home of a child, nor for any ordinary care and hospitality neither one ever thinks of making a charge against the other, and in such a case the law does not imply a contract. Custom makes the law. Reason is the soul of the law, and when tlie reason of the law ceases, so does the law itself.” If the deceased had lived with his daughter-in-law for a month or two that might well be considered a visit, but if the deceased was a person of considerable means and his daughter-in-law a person of small means (tlien it would not accord with custom that he, a well-to-do' man of eighty-two years, should sit himself down and live on his dauglitor-in-law for twenty months without any pay. Hence from the relation of the parties, their ages, prior dealings, and associations the jury might well infer a contract to pay. The jury might well infer that the deceased intended and promised to do what was fair and honorable, and that he did not intend to impose on his daughter-in-law. A promise may be inferred from acts as well as from words. Under all the circumstances the question of a contract, either express or implied, should have been left to the jury. It was a question of fact, and not of law.